Citation Nr: 1230512	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  06-06 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151(a) for status-post right bunionectomy and correction of hammertoe, right second toe.


REPRESENTATION

Appellant represented by:	Rochelle Richardson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening a previously denied claim for compensation under 38 U.S.C.A. § 1151(a) for a right foot disorder.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in September 2006; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in July 2007, at which time the Board reopened the claim due to the receipt of new and material evidence.  That reopened claim was remanded for further development at that time, to include a de novo review of the reopened claim on the merits.  

Following the completion of that development, the case was returned to the Board at which time it sought an expert medical opinion from the Veterans Hospital Administration (VHA), in October 2009.  Such opinion was received in December 2009.  Following that medical opinion, the Board remanded the case again for further development in July 2010.  The case was again returned to the Board in February 2012, when another expert medical opinion was sought from VHA.  That opinion was obtained and a notice letter was sent to the Veteran and his representative in May 2012.  The case is now ready for appellate review.

The issue of service connection for a right foot disorder (as opposed to his right bunionectomy and correction of hammertoe, right second toe disorder) has been raised by the evidence of record but has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that claim, and it is referred to the AOJ for appropriate action.

FINDINGS OF FACT

1.  The Veteran has an additional injury as a result of the February 1997 surgery performed by VA.

2.  The Veteran does not have an additional injury as a result of the June 1997 Akin surgical procedure performed by VA.

3.  The Veteran's additional injury incurred from the February 1997 surgery is not the result of VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.

4.  The additional injury incurred from the February 1997 surgery is not an unforeseeable consequence or result of that surgery; rather, the Veteran signed an informed consent form in February 1997, prior to his surgery, informing him that recurrence of his right foot deformity and failure of the surgery to correct the deformity were potential outcomes of the procedure.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation under the provisions of 38 U.S.C.A. § 1151(a) for status-post right bunionectomy and correction of hammertoe, right second toe, have not been met.  38 U.S.C.A. §§ 1151, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in August 2007 that provided information as to what evidence was required to substantiate the claim for compensation under 38 U.S.C.A. § 1151(a) and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a September 2006 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Board notes that the Veteran's claim was last remanded in July 2010, to obtain the x-ray films identified in the December 2009 VHA opinion.  In an August 2010 response, VA indicated that those x-ray films had been destroyed for silver recovery purposes and were no longer available; the Veteran's radiographic reports, however, were obtained and associated with the claims file.  That July 2010 remand also instructed that a VA examination be afforded the Veteran after obtaining those x-ray films; such was performed in January 2011.  The Board finds its July 2010 remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Background

In an April 2005 statement, the Veteran indicated that he initially had problems with his right foot while in the Republic of Vietnam.  He stated that he had surgery at VA, which he believed caused additional damage to the foot.  As noted in an earlier 2001 statement, a second surgical procedure in 1997 was undertaken to repair an error made during the first surgery.

At his September 2006 hearing, the Veteran testified that he had surgery on his right foot at VA to correct a bunion deformity.  He indicated that such procedure caused his right great toe to overlap with his second toe, necessitating a second surgery in which a screw was inserted in the right great toe.  The Veteran indicated that the insertion of that screw at the time theoretically should have corrected his right foot disorder, but that his symptomatology persisted until Dr. M.C.H. corrected it again in a third surgery in December 2005.  

Consistent with the Veteran's statements, in July 1996, he began seeking treatment for his right foot at VA, at which time he reported right foot pain of 1-2 years' duration.  There was no known injury and he had a bunion at that time.  Eventually, he underwent a right bunionectomy with hammertoe correction of the right second toe in February 1997; an informed consent form indicating all of the associated risks and reasonably foreseeable consequences of the surgery is of record.  

The Veteran continued to experience problems with his right foot following the bunionectomy and another VA surgical procedure was performed in June 1997; informed consent of the Akin procedure used in June 1997, which noted the reasonably foreseeable and associated risks of the procedure were discussed with the Veteran, is also of record.  This second procedure inserted a screw into the Veteran's right great toe.  X-rays following the procedure in June 1997 demonstrate good alignment and union following the procedure; the Veteran's toe was straight and he was not complaining of pain at that time.  He failed to report to a follow-up appointment in August 1997 and there was no subsequent VA treatment referable to the right foot.  

The Veteran first sought private treatment for his right foot in June 2005, at which time a painful bunion was noted.  Upon examination, the right great toe was overlapping with the right second toe.  X-rays demonstrated that the Veteran's articular cartilage of the right great toe was facing laterally and was not in parallel reference to the right second toe, which "probably jam[med] the joint."

In December 2005, the Veteran underwent a surgical procedure to remove the screw from his right foot.  Private treatment records dated just before and after this surgery are of record.  Per those records, the Veteran had been told he had a 50 percent chance of getting the right great toe back into position using a Reverdin procedure; such a procedure was successful in straightening the toe.  

A June 2006 private treatment note reflects continued complaints of pain in the right foot following surgery.  

In a June 2006 letter, Dr. M.C.H., who performed the 2005 surgery, stated that he reviewed the VA surgical documents from the 1990's, and noted that the surgery he did was "done to further enhance the foot from the problems... from the first surgery."  He further stated "that the initial surgery on your right great toe was done at VA; you had a second surgery that did not seem to help out the problems that you continued to have.  The additional surgery in the recent past, I think has helped you with these.  Since the VA did the initial surgery for you on your right foot, I think that any continued problems since that time which required further surgery should be a covered item by them, as a continuation of the initial difficulty."

The Veteran underwent a VA examination in July 2009, at which time the examiner noted much of the history dictated above.  He indicated that the Veteran had a bunion on the right first MTP joint, status post bunionectomy in February 1997, with a revision Akin ostectomy in June 1997 due to the "failure of the first procedure."  He noted that the second procedure also eventually failed to correct the problem which necessitated the December 2005 Reverdin ostectomy; those three surgeries resulted in a residual loss of movement.  The examiner noted that the Veteran may have had some relief after the 1997 surgeries, but by 2004 the bunion had recurred which required the December 2005 procedure.  He found that it was "possible that the wrong procedure was chosen at least in the first instance" because it was necessary for a second procedure almost immediately thereafter.  He indicated that the Veteran was also a heavy smoker, which complicated matters because such heavy smoking prevents healing of cartilage and bone, a possibly significant factor in the poor outcome of the first and to a lesser extent the second procedure.

In December 2009, the Board obtained a VHA medical opinion.  However, after careful review of documents in the claims file, the examiner stated that he could add nothing to the July 2009 VA examination report.  He stated that he needed a list of x-rays in order to answer the proposed questions.

The Veteran underwent another VA examination in January 2011.  The examiner indicated that, prior to the 1997 surgeries, the Veteran had a bunion and was willing to proceed with the surgeries.  After the surgeries he had a good right foot for several years until the recurrence of pain that necessitated the 2005 procedure.  The examiner concluded that the Veteran did not have further additional disability to his right foot that was caused by VA treatment or the 1997 surgeries.  He indicated that after the surgery for correction of a bunion deformity, it was not uncommon to have some chronic post-op pain and loss of sensation at the areas of incision as in this case.  He also stated that there was no additional injury of the right foot that was caused by VA treatment that was not reasonably foreseeable.  He indicated that today a surgeon might decline performing such an elective surgery, given what is now known about the deleterious effects of smoking and the problems it has on the healing process; such effects were not known in 1997.

The Board then obtained a VHA opinion in March 2012 from a Chief of Podiatry Services at a VHA facility.  In that opinion, the VHA examiner stated that after reviewing the February 1997 surgical records and post-operative records, he did not believe there was an additional injury sustained by the Veteran that could "be construed as an inappropriate or unusual event following a fairly standard bunion surgery (and second hammertoe repair)."  He stated he also reviewed the 2009 and 2011 VA examinations, which also noted that there was no additional disability relating to that surgical procedure, and which also noted that the Veteran was a heavy smoker.  The VHA examiner additionally noted that the Veteran was an alcohol abuser, and had "subsequent chronic peripheral neuropathy (a fairly common complication of excessive alcohol intake) as mentioned in a 1997 special PTSD examination report."  He noted that the peripheral neuropathy was significant in that it "postoperatively the [Veteran] could have sustained an unperceived injury to his foot" and that this "might explain the great toe subluxation mentioned in the records that necessitated the second operation in June 1997 . . . to straighten out the toe."  He also noted that the preoperative radiographic records from the February 1997 operation mentioned the Veteran's right foot demonstrated a hallux valgus deformity with "partial subluxation" of the great toe; the examiner concluded that partial subluxation was therefore initially present at the time of the February 1997 examination.  He stated that after having performed thousands of such operations, postoperative valgus drifting of the great toe was "certainly not a rare complication of bunion surgery[, and w]hile not intended from such surgery, it [was] a complication that every surgeon [was] aware of and advise[d] patients preoperatively that recurrence of the deformity [could] occur (as can infection, delayed union, malunion, pain, etc.)."  The VHA examiner was unaware of any surgical procedure that did not come without risk of some type of complication, and that patients must be willing to accept such circumstances should they develop postoperatively.  

The VHA examiner further noted that the Veteran's operation-a chevron with screw fixation procedure-was a very popular operation for the type of deformity at issue and in fact was one of the most common procedures used in the last 30 years.  He noted that review of the operation reports did not demonstrate any unusual intraoperative events that occurred that would be considered inappropriate or constituting negligence on the part of the surgeon.  In fact, following that operation the postoperative treatment records demonstrated that the Veteran's toe was in good alignment.  He opined that a failure not to correct a complication such as that which occurred (subluxation) in the ensuing months might be considered a deviation from the accepted standards of practice (i.e., not performing the June 1997 corrective surgery would have been a deviation from the accepted standards of medical practice); and in that sense, it was best performed earlier rather than later.  He noted that therefore the June 1997 Akin procedure was considered an appropriate intervention for the postoperative complication (whether or not it was due to any unperceived injury postoperatively).  The examiner further noted that the June 1997 Akin procedure was apparently successful and the problem was appropriately addressed since there were no further mention of problems with the foot until 2004, when he began seeking treatment with the private physician.  The VHA examiner qualified his comments on the basis that he was unable to review the x-ray films himself, as they had been destroyed, but noted his review of the radiologic reports and clinical examination in the pre- and postoperative reports of record.

With respect to the lateral drifting of the toe that necessitated the second operation, the VHA examiner clarified that this was a potential complication of any bunion surgery and could not be attributed to any deficiency on the part of the February 1997 surgeon.  He noted that the surgeon used a very common procedure that can be considered an appropriate operation for a great majority of bunion deformities; he stated that the "occurrence of a postoperative complication does not constitute negligence on the part of the surgeon."  The VHA examiner again noted the preoperative radiologic report which noted partial subluxation of the great toe, and stated that perhaps the deformity recurred, which was a common event when dealing with foot operations.  He noted that although the Veteran alleged a "screw up" during the February 1997 procedure that necessitated the second June 1997 procedure, he could see no evidence of such on the basis of his review of the records.  

The VHA examiner acknowledged that in the 2009 and 2011 examination reports, the examiners used the word "failure."  He then explained that operations can fail to accomplish the intended outcomes and that no operation is ever 100 percent successful and 100 percent freedom from "failure," noting that may postoperative sequelae occur despite ostensibly well-performed operative procedures.  He further noted that several other types of operations (heart, knee, and hip replacements, for example) fail, and that such failures to correct the problem cannot be a failure on the part of the surgeon unless there is a clear indication of such.  He reiterated that "[t]here was no such indication in any records that I have reviewed."  

Moreover, the examiner also reiterated that the development of postoperative complication is not beyond the realm of probability after undergoing a bunion operation.  He did concede, however, that it was not a commonplace complication, and would not be foreseeable or necessarily expected consequence of a chevron bunionectomy.  However, any patient undergoing any surgery must accept the possibility that a complication of some sort might occur postoperatively and that patients are accordingly counseled about the nature of the operation, its indications and other unforeseeable complications, such as death, infection, failure, nonhealing, and other unforeseeable complications, which takes place prior to the surgery when the informed consent is obtained; the VHA examiner noted that the requisite informed consent was performed and obtained prior to the February 1997 surgery and that such is documented in the record.  He opined that "[n]evertheless, the specific subluxation complication leading to the second surgery is not considered . . . to be attributable to smoking and I know of no reports in the literature to support this."

Additionally, the VHA examiner stated that there was no additional injury from the June 1997 Akin procedure.  He noted that the records indicated a good result postoperatively and that there were no reports of immediate surgical problems or complications; in fact, he noted the Veteran missed a follow up appointment, which was indicative of a successful operation, as a patient with problems would continue to seek medical care for those problems.  He noted that there was no subsequent treatment for his right foot until June 2005-eight years after the June 1997 surgery-when he was treated by his private physician, and eventually underwent the third operation.  He noted that since the Veteran's first metatarsal is a weightbearing joint, such circumstances are fairly common in clinical practice and that any progression of his condition is not the result of negligence; he further concluded that some conditions progress rather than relieved by treatment, noting specifically degenerative joint disease, hypertension and other conditions.  Thus, he concluded that the Veteran's long-term problem is "more in the realm of a less-than-optimal result than it is in the realm of negligence."  He specifically opined that on the basis of the foregoing, including the good postoperative results and skipping the follow-up, there was no indication of any "negligence, carelessness, lack of proper skill, error in judgment, or similar instance of fault in furnishing hospital/surgical care" on the part of VA in this case.

Finally, the VHA examiner stated that there was no additional injury resulting from the June 1997 procedure that was reasonably foreseeable.  He noted that most complications are not usually foreseeable or necessarily expected after a bunionectomy, although they certainly can occur through no fault of the surgeon or the patient.  "Any patient undergoing any surgery must accept the possibility that a complication of some sort might occur postoperatively.  Accordingly, patients are counseled about the nature of the operation, its indications, and potential complications (including death, infection, failure, nonhealing, and other unforeseeable complications.  This discussion takes place when the informed consent is obtained from the patient."  The VHA examiner noted that the informed consent was obtained from the Veteran prior to the June 1997 operation and that such is documented in the medical records.  He noted that patients with flat feet (as the Veteran has) can have long-term recurrences of their hallux valgus deformities, though such is "not a universal occurrence such that it is a certainty that such recurrences will occur.  Nevertheless, bunion operations on patients with flat feet are very frequently performed for relief of presenting deformities and pain, as was the case with this patient."

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In analyzing claims under 38 U.S.C.A. § 1151, it is important to note that the law underwent revision effective October 1, 1997.  In this case, the Veteran filed to reopen his section 1151 claim in April 2005.  Accordingly, the post-October 1, 1997 version of the law and regulation must be applied.  See VAOPGCPREC 40-97.  In pertinent part, the current version of 38 U.S.C. § 1151 reads as follows:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and--

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

Pursuant to 38 C.F.R. § 3.361, to determine whether additional disability exists within the meaning of section 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

Willful misconduct is defined as an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1) (2011).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury.  38 C.F.R. § 3.1(n)(2), (3).

Again, after the additional disability element has been met, 38 U.S.C.A. § 1151 specifies two bases for entitlement.  First, entitlement may be established on the basis of a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers.  Second, entitlement may be established on a showing of an event not reasonably foreseeable.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  Proximate cause is that which, in a natural and continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the injury would not have occurred.  Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  An "intervening cause" is one that comes between the initial force or cause and the injury.  Black's Law Dictionary, 1225 (6th ed. 1990).

In establishing causation, it must be shown that (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

Turning to the evidence in this case, the Board finds that the Veteran has established that he had an additional injury after the initial February 1997 surgical procedure, and that such necessitated a June 1997 surgical procedure.  However, the Board finds that such additional injury incurred due to the February 1997 procedure is not the result of VA's carelessness, negligence, lack of proper skill, error in judgment or any other similar instance of fault, nor was it an unforeseeable consequence of that procedure.  Additionally, the Board finds that there was no additional injury resulting from the June 1997 procedure.

The evidence of record generally states that the Veteran suffered no additional injury as a result of his two surgical procedures.  However, carefully parsing of the March 2012 VHA examiner's opinion demonstrates that that he does in fact note that additional subluxation of the Veteran's right great toe was a result of the initial February 1997 procedure.  While the Board acknowledges that the there was partial subluxation of the right great toe prior to the February 1997 surgery and that the exact degree of additional injury is not expressly noted in the record, by resolving doubt in favor of the Veteran, the Board finds that the initial hurdle of identifying an additional disability has been met in this case, with respect to the February 1997 surgical procedure.  

Turning to the June 1997 procedure, however, the Board must conclude that there was no additional injury incurred therefrom.  Indeed, the Veteran's right great and second toes were both properly aligned and no complications were demonstrated following that procedure and in the post-operative notes.  The Veteran received no treatment for his right foot disorder for approximately 8 years following that surgical procedure.  The March 2012 VHA examiner's opinion that no additional injury was the result of the June 1997 procedure is uncontested in the record by any other evidence of record, including the Veteran's own lay statements which identify the initial February 1997 procedure and not the June 1997 corrective procedure to be the source of his disability.  The Veteran's private physician, Dr. M.C.H., also identified the February 1997 surgery, not the June 1997 surgery, as the procedure which resulted in the additional disability.

Accordingly, the Board finds that no additional disability resulted from the Veteran's June 1997 Akin procedure, and the Board will no longer address that procedure, as the initial hurdle of additional injury has not been met with respect to that instance of surgical treatment.

As the hurdle of an additional disability has been met with respect to the February 1997 surgical procedure of the right foot, the Board will now address whether such additional disability was the result of VA's negligence or whether such was not reasonably foreseeable.  The Board finds that in this case, the additional disability  was neither the result of VA's carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault, nor was it a reasonably unforeseeable consequence of the procedure.

Initially, while the Veteran has expressed his belief that VA "screwed up" the February 1997 procedure, he is not competent to render an opinion as to whether the surgery was appropriately carried out, as such requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Instead, the Board notes that the competent evidence of record-the opinions of the VA examiners and March 2012 VHA examiner-indicate that the Veteran's additional disability was not the result of VA's negligence or carelessness; in fact, the VHA examiner in March 2012 specifically points out that the surgical procedure was without any intra-operational fault or complication.  Also, such notation rules out that there was a lack of proper skill, and the VHA examiner specifically notes that there were no complications during the actual surgical procedure.  He asserts that there were no interaoperative events that would not have been appropriate or constituted negligence, based on his review of the operation reports.

Finally, there is no showing of any error in judgment on VA's part in selecting the initial procedure.  The VHA examiner noted that this was one of the most popular surgical procedures used to correct the Veteran's right foot disorder and that it is one of the most oft-performed procedures in the last 30 years.  While the Board acknowledges that the 2009 VA examiner stated that it was possible the wrong procedure was selected in February 1997 due to its failure, the Board notes the speculative language and finds that the probative value of that statement is outweighed in this case by the March 2012 VHA examiner's more thoroughly explained opinion.

Moreover, as the VHA examiner explained, while earlier VA examiners had indicated that the 1997 surgeries had "failed," this does not indicate that the procedure was incorrectly performed or that such failure was the result of negligence.  He also specifically noted that "failed" in this context meant that the surgical procedure did not adequately correct the deformity, even though it was expertly performed.  In other words, for whatever reason, the surgery just did not accomplish what it was meant to do, without any fault of the surgeon who performed that procedure-or what the VHA examiner later described as a "less-than-optimal result" that was not due to negligence.

The Veteran here has not presented any competent evidence specifying any negligence, carelessness, lack of proper skill, error in judgment or other instance of fault in VA's selection and performance of the February 1997 chevron with screw fixation procedure.  Thus, the Board finds that VA was not negligent, careless or lacked the proper skill in February 1997, nor was there any error in judgment in selecting one of the most widely performed surgical procedures in order to attempt to relieve the Veteran's discomfort.

As noted in the VHA examiner's opinion, no surgical procedure is without its risks and is entirely 100 percent effective every time.  While unfortunately the initial February 1997 procedure did not adequately fix the Veteran's bunion deformity and necessitated the June 1997 procedure, the competent evidence of record does not demonstrate that any additional injury that resulted from the February 1997 procedure was caused by VA's carelessness, negligence, lack of proper skill, error in judgment or other similar instance of fault.

Instead, the Board finds that the Veteran was properly informed of all of the possible complications, including death and failure of the procedure.  The VHA examiner indicated that the subluxation of the Veteran's right great toe, which was the additional injury that led to the necessity of performing the June 1997 surgery, is "not a rare complication of bunion surgery . . . [and w]hile not intended . . ., it is a complication that every surgeon is aware of and advises patients preoperatively that recurrence of the deformity can occur."  He further indicates that recurring of a deformity is a common complication stemming from foot surgeries.  Thus, the Board finds that the Veteran was informed of this type of complication prior to the operation when his informed consent was obtained, and that he was well aware when electing to have the surgery there may be a "failure" of the surgery to correct the problem which would necessitate further operation, possibly.  Therefore, such cannot be said to be an unforeseeable outcome of the surgery.  

While the Board acknowledges that the Dr. M.C.H.'s 2006 letter indicated that there was a corrective surgery made after the initial February 1997 surgery, and that VA should be liable for any continued treatment stemming from that surgery, the Board finds that letter to be less probative as the March 2012 VHA opinion.  Specifically, Dr. M.C.H. does not specify any particularized negligence on the part of VA in either selecting or performing the surgery, and does not consider the fact that the June 1997 surgery was ultimately successful for approximately 8 years.  Dr. M.C.H. also did not indicate that the failure of the surgery to correct the foot deformity was an unforeseen consequence of the surgery.  Thus, the Board finds that the VHA opinion outweighs the probative value of Dr. M.C.H.'s June 2006 letter.

In sum, while there was an additional disability following the February 1997 surgery, the competent evidence does not demonstrate that such additional injury was the result of VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or was a reasonably unforeseeable consequence of the procedure.  

Accordingly, the Board finds that compensation under 38 U.S.C.A. § 1151(a) for status-post right bunionectomy and correction of hammertoe, right second toe, must be denied on the basis of the evidence of record at this time.  See 38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.102, 3.361.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151(a) for status-post right bunionectomy and correction of hammertoe, right second toe, is denied.



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


